DETAILED ACTION
Applicant’s amendment received on June 2nd 2022 has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US Patent Application Publication no. 2021/0160482) in view of Seregin et al. (US Patent Application Publication no. 2021/0029371).



Regarding claim 1, Chiu discloses a method for video decoding (See [0013]), comprising: receiving a wrap-around motion compensation flag (See [0013]); determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag (See [0013]); in response to a determination that the wrap-around motion compensation is enabled (See [0013]-[0015]), and performing a motion compensation according to the wrap-around motion compensation flag and the difference (See [0026]-[0027]).
	It is noted that although Chiu discloses horizontal wraparound motion compensation enable flag in [0026], it is silent about receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position.
	However, Seregin teaches receiving a wrap-around motion compensation flag including receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position (See Seregin [0096] “As one example, a syntax element that indicates a difference between the picture width and offset may be a syntax element in the PPS indicative of an offset used for wraparound motion compensation for a current block” and [0102]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Chiu’s method of decoding to provide Seregin’s teachings of receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position in decoding method.  The motivation for performing such a modification in Chiu is to reduce delay in video processing due to waiting on data from different parameter sets.


As per claim 11, Chiu discloses a system for performing video data processing (See abstract), the system comprising: a memory storing a set of instructions (See [0016]); and one or more processors configured to execute the set of instructions to cause the system (See [0015]-[0016]) to perform: receiving a wrap-around motion compensation flag (See [0013]); determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag (See [0013]); in response to a determination that the wrap-around motion compensation is enabled (See [0013]-[0015]);   and performing a motion compensation according to the wrap-around motion compensation flag and the difference (See [0026]-[0027]).
	It is noted that although Chiu discloses horizontal wraparound motion compensation enable flag in [0026], it is silent about receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position.
	However, Seregin teaches receiving a wrap-around motion compensation flag including receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position (See Seregin [0096] “As one example, a syntax element that indicates a difference between the picture width and offset may be a syntax element in the PPS indicative of an offset used for wraparound motion compensation for a current block” and [0102]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Chiu’s method of decoding to provide Seregin’s teachings of receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position in decoding method.  The motivation for performing such a modification in Chiu is to reduce delay in video processing due to waiting on data from different parameter sets.



Regarding claim 20, Chiu discloses a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing video data processing (See Abstract, [0016]), the method comprising: receiving a wrap-around motion compensation flag (See [0013]); determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag (See [0013]); in response to a determination that the wrap-around motion compensation is enabled (See [0013]-[0015]), and performing a motion compensation according to the wrap-around motion compensation flag and the difference (See [0026]-[0027]).
It is noted that although Chiu discloses horizontal wraparound motion compensation enable flag in [0026], it is silent about receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position.
	However, Seregin teaches receiving a wrap-around motion compensation flag including receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position (See Seregin [0096] “As one example, a syntax element that indicates a difference between the picture width and offset may be a syntax element in the PPS indicative of an offset used for wraparound motion compensation for a current block” and [0102]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Chiu’s method of decoding to provide Seregin’s teachings of receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position in decoding method.  The motivation for performing such a modification in Chiu is to reduce delay in video processing due to waiting on data from different parameter sets.


As per claims 2 and 12, Chiu further discloses a system and method wherein the difference is in units of a size of a minimum luma coding block (See Chiu [0025]).

As per claim 3 and 13, Chiu further discloses a system and method wherein the difference is less than or equal to (ppspic-width-in-lumasamples/MinCbSizeY)-(CtbSizeY/MinCbSizeY)-2, wherein pps_pic_width_in_luma_samples is the width of the picture in units of luma samples, MinCbSizeY is the size of the minimum luma coding block, and CtbSizeY is a size of a luma coding tree block. (See Chiu [0028] and [0036]). The Applicant should note that there is not definite value since the claim calls for less or equal to the expression. 

As per claims 4 and 14, Chiu further discloses a system and method wherein performing the motion compensation further comprises: determining a wrap-around motion compensation offset according to the width of the picture and the difference; and performing the motion compensation according to the wrap-around motion compensation offset (See Chiu [0025] and [0040]).

As per claims 5 and 15, Chiu further discloses a system and method wherein determining the wrap-around motion compensation offset according to the width of the picture and the difference further comprises: dividing the width of the picture in units of luma samples by a size of a minimum luma coding block, to generate a first value; and determining the wrap-around motion compensation offset as being equal to the first value minus the difference (See Chiu [0032] and [0028]).

As per claims 6 and 16, Chiu further discloses a system and method wherein receiving the data indicating the difference further comprises: receiving a wrap-around offset type flag; determining whether the wrap-around offset type flag is equal to a first value or a second value (See [0032] “The syntax element pps_ref_wraparound_present_flag specifies whether information associated with horizontal wraparound motion compensation may be signaled in the PPS. The value of this PPS wraparound present flag is equal to zero when the value of (CtbSizeY/MinCbSizeY+1) is larger than or equal to (pic_width_in_luma_samples/MinCbSizeY−1)”; in response to a determination that the wrap-around offset type flag is equal to the first value, receiving the data indicating the difference between the width of the picture and the offset used for computing a horizontal wrap-around position; and in response to a determination that the wrap-around offset type flag is equal to the second value, receiving the data indicating the offset used for computing a horizontal wrap-around position (See Chiu [0032] and [0028]).

As per claims 7 and 17, Chiu further discloses a system and method wherein each of the first and the second value is 0 or 1 (See Chiu [0028]).

As per claims 8 and 18, Chiu further discloses a system and method wherein the motion compensation is performed according to versatile video coding (See Chiu [0004]).

As per claim 9, Chiu further discloses a system and method wherein the picture is part of a 360-degree video sequence (See Chiu [0005]-[0006] “For 360-degree video pictures, repetitive padding for picture boundaries is not appropriate as it causes visual artifacts called seam artifacts in reconstructed viewport video. 360-degree video is captured on a sphere and inherently there is no boundary, in other words, reference samples that are out of the boundaries of a reference picture in the projected domain can always be obtained from neighboring samples in the spherical domain.”).  

As per claims 10 and 19, Chiu further discloses a system and method wherein the wrap-around motion compensation flag and the difference are signaled in a Picture Parameter Set (PPS) (See Chiu [0013]-[0014]).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424